DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 January 2021.  In view of this communication and the amendment concurrently filed: claims 1-8 and 10-14 were previously pending; claims 15-17 were added by the amendment; and thus, claims 1-8 and 10-17 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 15 January 2021, have been fully considered and are persuasive.
The Applicant’s arguments (page 5, line 6 to page 7, line 6 of the Remarks) states that the prior art does not disclose the amended limitations of claim 1, as presently presented.  Claim 1 has been amended to more specifically define the structure of the coolant collector, including uniformly spaced radial projections that extend between the windings.  As this structure has not been found in the prior art, the previous grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-8 and 10-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electrical drive device comprising: 
a stator; and 
wherein the stator has a main body and windings of an electromagnetic coil, 
wherein the main body has internally formed slots that extend in the axial direction, and wherein the windings are at least partially arranged in the slots, 
wherein the stator has two coolant inlets and a coolant collector with a coolant outlet, and 
wherein the coolant inlets are in fluidic connection with the coolant outlet by way of the slots, 
wherein the windings are at least partially positioned within the slots of the stator and coolant collector clearances formed in the coolant collector, 
wherein the coolant collector has radial projections that are uniformly spaced apart in a circumferential direction, 
wherein the coolant collector clearances are defined between adjacent radial projections, and 
the windings are positioned directly between the adjacent radial projections.
While the prior art discloses stators having coolant passages through the slots and coolant collectors fluidly connected thereto, it does not disclose the particular structure of the coolant collector now recited.  The prior art neither anticipates nor renders obvious the claimed coolant collector having uniformly spaced radial projections positioned between the windings.  Thus, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Andrews/
Primary Examiner, Art Unit 2834